EXHIBIT 10.5

Esco Technologies Inc.

Directors’ Extended Compensation Plan

Restated to Include All Amendments Through August 7, 2013

(Current As of November 2019)

I.       Purpose

The purpose of the ESCO Technologies Inc. Directors’ Extended Compensation Plan
(the “Plan”) is to provide extended compensation for non-employee directors of
ESCO Technologies Inc. (the “Company”) following their retirement from the Board
of Directors (the “Board”) under the terms and conditions set forth hereinafter.
The Board has determined that the establishment of such a benefit will be useful
in its efforts to retain and to attract highly qualified individuals to serve on
the Board.

II.      Eligibility

A director, in order to be eligible for benefits under the Plan, must (a) retire
as a non-employee director after at least five (5) years of service as a
non-employee director of the Company, or (b) retire as a non-employee director
pursuant to any provisions prohibiting re-election to the Board. Service as a
non-employee director shall mean such service while the director is not an
employee of the Company. No director joining the Board as an outside director
for the first time on or after April 1, 2001 shall be eligible to participate in
the Plan.

III.    Benefits

1.     The annual benefit under the Plan shall be a percentage of the annual
cash retainer of $20,000 being paid to directors as of April 1, 2001, based upon
the number of the director’s complete years of service at the time of retirement
in accordance with the following table:

 

Complete

Percentage of Annual

Years of Service

Cash Retainer Payable

Less than 5

0%

5

50%

6

60%

7

70%

8

80%

9

90%

10 or more

100%

 

2.     Notwithstanding paragraph 1, if retirement is pursuant to a provision
prohibiting re-election to the Board and the director has less than five (5)
complete years of service, the annual benefit shall be 50% of the annual cash
retainer.

3.     The benefit shall be paid in quarterly installments commencing with the
first quarter following the later of (a) retirement, or (b) the director’s 65th
birthday, and shall continue for life. Notwithstanding the foregoing the
director may elect, upon such terms and conditions as the Human Resources and
Compensation Committee of the Board may determine, to receive the actuarial
equivalent of the entire benefit in a single lump cash sum. Any election to
receive the actuarial equivalent of the entire benefit in a lump sum, or
revocation of such election, that is made by a director whose annual benefit
under Paragraph 1 of Section III has increased since December 31, 2004
(i) shall, if made before January 1, 2008, apply only to amounts that would not
otherwise be payable in 2007 and may not cause an amount to be paid in 2007 that
would not otherwise be payable in 2007, or (ii) shall, if made after
December 31, 2007, be made at least one year prior to the date payment of a lump
sum or quarterly installments would otherwise be made or commence, and payment
or commencement of such annual benefit shall (except in the case of the death of
the director) be deferred for a period of five years from the date such payment
would otherwise have been made or commenced.

4.     If a retired director dies leaving a surviving spouse, 50% of the annual
benefit payable to the director shall continue to be paid to the surviving
spouse for the life of such spouse.  If a director’s separation from service (as
interpreted in accordance with the requirements of Code Section 409A) is on
account of death, the actuarial equivalent of 50% of the director’s entire
benefit, determined as if the director retired on the day immediately prior to
the date of the director’s death, shall be paid to the director’s surviving
spouse in a lump sum in the first quarter following the date of the






director’s death (or, at the sole discretion of the Company, on an earlier date
that is no more than 30 days prior to the first day of such quarter).

IV.    Miscellaneous

1.     The Human Resources and Compensation Committee of the Board shall have
plenary authority to interpret and to apply the terms of the Plan and to take
such additional action consistent with the purpose of the Plan as is, in its
sole judgment, just and equitable. Such Committee shall have the right to amend
or terminate the Plan at any time, but no such action shall retroactively reduce
the benefits already accrued.

2.     Retirement as a director shall be governed by the bylaws of the Company,
as in effect from time to time.

3.     Each director receiving benefits under the Plan, and in consideration
therefor, shall be expected to be available upon reasonable request to consult
with the Chairman and Chief Executive Officer and with the Board on a reasonable
basis and to an extent not inconsistent with the director’s retirement.

4.     Eligibility under the terms of the Plan shall in no way affect other
benefits from the Company to which a non-employee director may be entitled.

5.     The benefits contemplated hereunder shall not be funded by trust or
otherwise, but shall be treated as a general expense of the Company. The right
of any person to benefits hereunder shall be no greater than that of an
unsecured general creditor of the Company. Benefits hereunder may not be
assigned or alienated.

6.     The Plan shall take effect October 11, 1993 and shall apply, in
accordance with its terms and conditions, to any retirement as a non-employee
director of the Company taking place thereafter.

7.     The Plan shall inure to the benefit of and be enforceable by the
directors and their legal representatives and shall be binding upon the Company
and its successors and assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, sale of assets or
otherwise) to assume and expressly agree to perform the duties of the Company
under the Plan in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. The Plan shall be
construed and interpreted in accordance with the laws of the State of Missouri
without regard to any principles of conflict of laws. Any litigation in respect
of the Plan shall be brought in the Federal or State Courts of Missouri.



